DETAILED ACTION
Claims 1-22 are pending.
The Office Action is responsive to the communication filed on 7/21/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
The amendment, filed 7/21/2021, is fully responsive.  
The objections to the drawings have been corrected and the objections have been removed.
The claim objections to claims 7-8 and 18 have been corrected and the objections have been removed.


Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but they are not persuasive.  

Regarding claims 1-22, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Independent claim 12 is substantially similar to independent claim 1.  Dependent claims 2-11 and 13-22 depend, directly or indirectly, from independent claims 1 and 12, respectively.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claims 1 and 12 below.
separating the grid sub-network from the greater grid network at the grid point of common coupling, (Mao: “If the result shows the micro-grid system should enter into an islanded operation mode, the local controller proceeds with step 520, wherein the local controller sends a disconnect signal to a driver coupled to the switch. As a result, the switch coupled between the main grid system and the micro-grid system is turned off.” Paragraph 0044)
wherein the grid sub-network comprises (Mao: see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of premises, (Mao: see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036)
a second set of energy resources, and (Mao: see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036)
a second set of premise points of common coupling, (Mao: “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)
wherein individual ones of the second set of energy resources are coupled to individuals ones of at least some of the second set of premises; (Applicant’s arguments are directed to Mao not teaching or suggesting energy resources coupled to premises; Examiner respectfully disagrees; Mao describes using the power generation plan and the load shedding plan to match the power supply to the power outputs; If Applicant intends for the energy resources and premises to be coupled in a particular configuration and/or association, Examiner recommends amending the claim to state the same; Mao: see the coupling of loads and generators together as illustrated in figures 1, 3 and the selection of loads to shed (i.e., individual loads) as illustrated in figure 6; “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of 
distributing energy from a first subset of the second set of energy resources to the at least some of the second set of premises of the grid sub-network based on an independent and autonomous mode of control, (Applicant’s arguments are directed to Mao not teaching or suggesting distributing energy on an independent and autonomous mode of control; Examiner respectfully disagrees; Mao describes using the power generation plan and the load shedding plan to match the power supply to the power outputs and supplying power based on the same; If Applicant intends for distributing energy, the coupling of the energy resources and premises, and/or the independent and autonomous mode to have particular meanings, Examiner recommends amending the claim to state the same; Mao: “After the switch is turned off, at the same time, the local controller executes step 530, wherein the newest power generation plan is employed to control the supply of the distributed power generators and the demand of the loads of the micro-grid system. After executing the new power generation plan, at step 540, the power supply and demand of the micro-grid system are balanced and the micro-grid system enters into a stable and reliable islanded operation mode.” Paragraph 0045; “At step 450, the central controller compares the new power generation plan with the existing power generation plan. If the new power generation plan is different from the existing power generation plan, the 
wherein the first subset of the second set of energy resources is coupled to a first subset of the second set of premises, and (Mao: “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of loads 119. In accordance with an embodiment, the power generators (e.g., solar power generator 112), the energy storage unit 116 and the loads 119 are coupled to the local bus 124. Furthermore, as shown in FIG. 1, there may be a switch 152 coupled between the local bus 124 and the main grid system. In accordance with an embodiment, the switch 152 can be implemented by using suitable devices such as circuit breakers, contactors, thyristors and the like.” Paragraph 0028)
wherein the at least some of the second set of premises comprises a second subset of the second set of premises; (Mao: see the generation of the power generation plans 638, 648, 658 that can be formulated for load shedding situations and where 

Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6-15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0283888 (Mao) in view of U.S. Patent Application Publication No. 2017/0005473 (Somani).


Claim 1:
The cited prior art describes a method for optimizing energy distribution, the method comprising: (Mao: “The present disclosure will be described with respect to embodiments in a specific context, a controller for seamlessly disconnecting a micro-grid system from a main power utility grid. The embodiments of the disclosure may also be applied, however, to a variety of power utility systems.” Paragraph 0023)
receiving a request for separating a grid sub-network from a greater grid network, (Mao: “At step 510, the local controller of the micro-grid keeps detecting the system operational parameters such as voltage, current and the like. The local controller analyzes the voltage and current information. By analyzing the voltage and current information, the local controller may find whether an islanded operation is necessary for the micro-grid system. If the result shows the micro-grid system should enter into an islanded operation mode, the local controller proceeds with step 520, wherein the local controller sends a disconnect signal to a driver coupled to the switch. As a result, the switch coupled between the main grid system and the micro-grid system is turned off.” Paragraph 0044; see a micro-grid 202 (i.e., a grid sub-network) and the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
wherein the grid sub-network is connected to the greater grid network at a grid point of common coupling, and (Mao: see the respective switches 212 connecting the micro-grid 202 to the remaining micro-girds 204, 206 connected to the power utility system 200 as illustrated in figure 2 and as described in paragraph 0034)
wherein the greater grid network comprises (Mao: see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a first set of premises, (Mao: see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036)
a first set of energy resources, and (Mao: see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036)
a first set of premise points of common coupling; (Mao: “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)
separating the grid sub-network from the greater grid network at the grid point of common coupling, (Mao: “If the result shows the micro-grid system should enter into an islanded operation mode, the local controller proceeds with step 520, wherein the local controller sends a disconnect signal to a driver coupled to the switch. As a result, the switch coupled between the main grid system and the micro-grid system is turned off.” Paragraph 0044)
wherein the grid sub-network comprises (Mao: see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of premises, (Mao: see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036)
a second set of energy resources, and (Mao: see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036)
a second set of premise points of common coupling, (Mao: “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)
wherein individual ones of the second set of energy resources are coupled to individuals ones of at least some of the second set of premises; (Mao: see the coupling of loads and generators together as illustrated in figures 1, 3 and the selection of loads to shed (i.e., individual loads) as illustrated in figure 6; “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of loads 119. In accordance with an embodiment, the power generators (e.g., solar power generator 112), the energy storage unit 116 and the loads 119 are coupled to the local bus 124. Furthermore, as shown in FIG. 1, there may be a switch 152 coupled between the local bus 124 and the main grid system. In accordance with an embodiment, the switch 152 can be implemented by using suitable devices such as circuit breakers, contactors, thyristors and the like.” Paragraph 0028)
distributing energy from a first subset of the second set of energy resources to the at least some of the second set of premises of the grid sub-network based on an independent and (Mao: “After the switch is turned off, at the same time, the local controller executes step 530, wherein the newest power generation plan is employed to control the supply of the distributed power generators and the demand of the loads of the micro-grid system. After executing the new power generation plan, at step 540, the power supply and demand of the micro-grid system are balanced and the micro-grid system enters into a stable and reliable islanded operation mode.” Paragraph 0045; “At step 450, the central controller compares the new power generation plan with the existing power generation plan. If the new power generation plan is different from the existing power generation plan, the central controller proceeds with step 460, wherein the central controller sends the new power generation plan to various local controllers. Each local controller updates its power generation plan based upon the new power generation plan accordingly. After that, the central controller returns to step 400.” Paragraph 0043; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)
wherein the first subset of the second set of energy resources is coupled to a first subset of the second set of premises, and (Mao: “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of loads 119. In accordance with an embodiment, the power generators (e.g., solar power generator 112), the energy storage unit 116 and the loads 119 are coupled to the local bus 124. Furthermore, as shown in FIG. 1, there may be a switch 152 coupled between the local bus 124 and the main grid system. In accordance with an embodiment, the switch 152 can be implemented by using suitable devices such as circuit breakers, contactors, thyristors and the like.” Paragraph 0028)
wherein the at least some of the second set of premises comprises a second subset of the second set of premises; (Mao: see the generation of the power generation plans 638, 648, 658 that can be formulated for load shedding situations and where part of the set of loads will be connected to the energy resources and part of the set of loads will be disconnected based on the shed plan as illustrated in figure 6; “After obtaining the new amount of the shed load at step 654, the central controller proceeds with step 658, wherein a new load shedding plan is generated based upon the new amount of the shed load calculated at step 654. After finishing step 658, the central controller returns to step 610. If the conditions at step 610, step 630 and step 640 cannot be satisfied, the central controller proceeds with the following steps (e.g., steps 650, 654 and 658) again.” Paragraph 0056)

Mao does not explicitly describe reintegrating as described below.  However, Somani teaches the reintegrating as described below.  
receiving a request to reintegrate the grid sub-network to the greater grid network; (Somani: “Referring to FIG. 5 in more detail, the control system 200 may perform an analysis to determine whether it is safe to transition to grid-tied mode (step 510). The analysis may include determining whether the grid frequency is within bounds (step 520), whether the grid voltage (step 530) is within bounds and whether the grid reconnect timer has expired (step 540). If any of steps 520, 530, or 540 fail, the process restarts at step 510. Otherwise, when the grid frequency and voltage are within bounds and the reconnect timer expires, the voltage source is synchronized to the grid voltage at step 550.” Paragraph 0109)
reintegrating the grid sub-network to the greater grid network; and (Somani: “Once control system 200 determines that the synchronization has occurred, disconnect 160 may be closed (step 560) because the voltages on either side of disconnect 160 are the same or nearly the same. Thus, any large transience is avoided as disconnect 160 is closed. After a preset period of time (step 570), the power converters will transition to current source mode and the operation will resume to grid-tied mode. The preset time period may be based on the amount of time it will take for the disconnect 160 to close once control system 200 issues a close command.” Paragraph 0110)
distributing energy from at least some of the first set of energy resources to at least some of the first set of premises of the greater grid network. (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
One of ordinary skill in the art would have recognized that applying the known technique of Mao, namely, micro-grid connection and disconnection from a grid, with the known techniques of Somani, namely, islanding grid tiered power converters, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Mao to provide for connection and disconnection of a micro-grid from a grid with the teachings of Somani to connect and disconnect grid connected components would have been recognized by those of ordinary skill in the art as resulting in an improved energy distribution system (i.e., various mechanisms for connecting and disconnecting a micro-grid from a grid of Mao based on the teachings of connecting and disconnecting components to a grid in Somani).

Claim 2:

a first set of energy storage systems configured to store energy and provide energy to at least some of the first set of premises; (Mao: see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of energy storage systems configured to store energy and provide energy to at least some of the second set of premises; (Mao: see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
a first set of energy generation resources configured to generate energy; and (Mao: see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of energy generation resources configured to generate energy. (Mao: see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036;see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)

Claim 3:
The cited prior art describes the method of claim 2, 
wherein the second set of individual premises are connected to the grid sub-network, such that energy from the second set of energy storage systems and the second set of energy generation resources are shared among the second set of premises, and  (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
wherein the first set of individual premises are connected to the greater grid network, such that energy from the first set of energy storage systems and the first set of energy generation resources are shared among the first set of premises. (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)

Claim 4:
The cited prior art describes the method of claim 1, 
wherein distributing energy from at least some of the second set of energy resources to at least some of the second set of premises comprises maximizing a number of the second set of premises whose load is served, and (Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
wherein distributing energy from at least some of the first set of energy resources to at least some of the first set of premises comprises maximizing a number of the first set of premises whose load is served. (Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)

Claim 6:
The cited prior art describes the method of claim 1, 
wherein distributing energy from at least some of the second set of energy resources to at least some of the second set of premises comprises maximizing a utilization of the second set of energy generation resources to reduce power losses, and (Mao: see the calculation of power shortfall or power surplus 430 and formulating a new power generation plan 440 as illustrated in figure 4; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)
wherein distributing energy from at least some of the first set of energy resources to at least some of the first set of premises comprises maximizing a utilization of the first set of energy generation resources to reduce power losses. (Mao: see the calculation of power shortfall or power surplus 430 and formulating a new power generation plan 440 as illustrated in figure 4; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)

Claim 7:
The cited prior art describes the method of claim 1, 
wherein distributing energy from at least some of the second set of energy resources to at least some of the second set of premises is based on a second weighting matrix, and (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)
wherein distributing energy from at least some of the first set of energy resources to at least some of the first set of premises is based on a first weighting matrix. (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)

Claim 8:
The cited prior art describes the method of claim 7, wherein the first weighting matrix and the second weighting matrix prioritize loads based on a load-to-generation ratio for individual premises. (Mao: “Therefore, there is a need of formulating a load shedding plan in order to maintain a seamless transition from a grid-connected mode to an islanded mode. First, the central controller formulates an initial load shedding plan. In accordance with an embodiment, in the initial load shedding plan, the load to be shed is equal to zero.” Paragraph 0049; “At step 610, the central controller determines whether the amount of the shed load is greater than the amount of the power shortfall of the micro-grid system. If the shed load is greater than the power shortfall, the central controller proceeds with step 620, wherein the load shedding plan is finalized. On the other hand, if the shed load is not greater than the shortfall, the central controller proceeds with step 630.” Paragraph 0050)

Claim 9:
The cited prior art describes the method of claim 7, wherein the first weighting matrix and the second weighting matrix prioritize critical loads. (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)

Claim 10:
Mao does not explicitly describe controlling frequency as described below.  However, Somani teaches the controlling frequency as described below.  
The cited prior art describes the method of claim 1, 
wherein distributing energy from at least some of the second set of energy resources to at least some of the second set of premises comprises controlling a frequency of the energy to mitigate harmonic disturbances, and (see the frequency control in Somani and the micro grid in Mao; Somani: “Once in microgrid mode, fast communication signals may be required between the master and slave devices to make sure that all of the devices are aligned and operating at the same frequency as the frequency of the microgrid, for example, at 60 Hz. These signals may include the current references and synchronization signals. The synchronization signals may be, for example, electrical or fiber optic carried pulses that are sent at regular intervals. In another embodiment, the synchronization signals may be time based synchronization signals based on a standard protocol such as IEEE 1588.” Paragraph 0093; “In accordance with some embodiments, AC voltage and frequency of AC source 150 may be monitored by control system 200 at point B. The voltage and frequency may be compared to voltage and frequency boundaries. If either, or both, of the voltage and/or frequency violate the permitted range, the system may transition from grid-tied to microgrid mode. This transition may include at least one of the power converters transitioning from current control (or source) mode to voltage control (or source) mode. Alternatively, a master site controller can operate in voltage control mode to set the voltage of the microgrid, and the power converters may receive current commands from the master site controller and operate in current control mode.” Paragraph 0076; “During the transition to microgrid mode from grid-tied mode, a snapshot of the phase angle of the grid voltage may be taken along with the last known voltage and frequency. The power converters on the microgrid may then initialize their phase calculations based on this last phase information from the grid. One benefit in preserving the phase is that this allows multiple power converters to be initialized with the same phase value, thereby allowing the transition to microgrid/islanded mode with an initially synchronized condition. Further, the load does not experience a phase jump which may help with smoother transients. A grid voltage waveform has three main attributes. The amplitude is the magnitude of the grid voltage. For example, a 480V system will have a peak amplitude of 480*1.414=678V. The frequency is the number of voltage sinewaves during a 1s period of time. For example, if there are 60 cycles per second, the frequency is 60 Hz. The phase denotes where in the sinewave the voltage waveform is at any given point of time.” Paragraph 0080; Mao: see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
wherein distributing energy from at least some of the first set of energy resources to at least some of the first set of premises comprises controlling a frequency of the energy to mitigate harmonic disturbances. (see the frequency control in Somani and the grid in Mao; Somani: “Once in microgrid mode, fast communication signals may be required between the master and slave devices to make sure that all of the devices are aligned and operating at the same frequency as the frequency of the microgrid, for example, at 60 Hz. These signals may include the current references and synchronization signals. The synchronization signals may be, for example, electrical or fiber optic carried pulses that are sent at regular intervals. In another embodiment, the synchronization signals may be time based synchronization signals based on a standard protocol such as IEEE 1588.” Paragraph 0093; “In accordance with some embodiments, AC voltage and frequency of AC source 150 may be monitored by control system 200 at point B. The voltage and frequency may be compared to voltage and frequency boundaries. If either, or both, of the voltage and/or frequency violate the permitted range, the system may transition from grid-tied to microgrid mode. This transition may include at least one of the power converters transitioning from current control (or source) mode to voltage control (or source) mode. Alternatively, a master site controller can operate in voltage control mode to set the voltage of the microgrid, and the power converters may receive current commands from the master site controller and operate in current control mode.” Paragraph 0076; “During the transition to microgrid mode from grid-tied mode, a snapshot of the phase angle of the grid voltage may be taken along with the last known voltage and frequency. The power converters on the microgrid may then initialize their phase calculations based on this last phase information from the grid. One benefit in preserving the phase is that this allows multiple power converters to be initialized with the same phase value, thereby allowing the transition to microgrid/islanded mode with an initially synchronized condition. Further, the load does not experience a phase jump which may help with smoother transients. A grid voltage waveform has three main attributes. The amplitude is the magnitude of the grid voltage. For example, a 480V system will have a peak amplitude of 480*1.414=678V. The frequency is the number of voltage sinewaves during a 1s period of time. For example, if there are 60 cycles per second, the frequency is 60 Hz. The phase denotes where in the sinewave the voltage waveform is at any given point of time.” Paragraph 0080; Mao: see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
Mao and Somani are combinable for the same rationale as set forth above with respect to claim 1.

Claim 11:
The cited prior art describes the method of claim 1, wherein the second set of premises, the second set of energy resources, and the second set of premise points of common coupling may be a subset of the first set of premises, the first set of energy resources, and the first set of premise points of common coupling, respectively. (Mao: see the overall power utility system 200 (i.e., set of micro-grids) with micro-grids 202, 204, 206 (i.e., one or more being a subset of the micro-grids) as illustrated in figure 2; see the respective switches 212 connecting the micro-grid 202 to the remaining micro-girds 204, 206 connected to the power utility system 200 as illustrated in figure 2 and as described in paragraph 0034; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034; see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036; see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)

Claim 12:
The cited prior art describes a system comprising: (Mao: “The present disclosure will be described with respect to embodiments in a specific context, a controller for seamlessly disconnecting a micro-grid system from a main power utility grid. The embodiments of the disclosure may also be applied, however, to a variety of power utility systems.” Paragraph 0023)
one or more servers; (Mao: see the controllers 102 as illustrated in figure 1; “The controllers comprising hardware and software systems may be employed to control and manage the micro-grid system.” Paragraph 0004)

Mao does not explicitly describe storage or reintegrating as described below.  However, Somani teaches the storage reintegrating as described below.  
one or more electronic storage units; (Somani: “Control system 200 may include a plurality of controllers. The plurality of controllers may, for example, be field-programmable gate arrays (FPGA) and/or a digital signal processing based controller capable of being updated both locally and remotely.” Paragraph 0074; Mao: see the controllers 102 as illustrated in figure 1; “The controllers comprising hardware and software systems may be employed to control and manage the micro-grid system.” Paragraph 0004)
a non-transitory computer readable medium having machine readable instructions stored thereon which, when executed by one or more processing engines, causes the system to: (Somani: “Control system 200 may include a plurality of controllers. The plurality of controllers may, for example, be field-programmable gate arrays (FPGA) and/or a digital signal processing based controller capable of being updated both locally and remotely.” Paragraph 0074; Mao: see the controllers 102 as illustrated in figure 1; “The controllers comprising hardware and software systems may be employed to control and manage the micro-grid system.” Paragraph 0004)
receive a request for separating a grid sub-network from a greater grid network, (Mao: “At step 510, the local controller of the micro-grid keeps detecting the system operational parameters such as voltage, current and the like. The local controller analyzes the voltage and current information. By analyzing the voltage and current information, the local controller may find whether an islanded operation is necessary for the micro-grid system. If the result shows the micro-grid system should enter into an islanded operation mode, the local controller proceeds with step 520, wherein the local controller sends a disconnect signal to a driver coupled to the switch. As a result, the switch coupled between the main grid system and the micro-grid system is turned off.” Paragraph 0044; see a micro-grid 202 (i.e., a grid sub-network) and the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
wherein the grid sub-network is connected to the greater grid network at a grid point of common coupling, and (Mao: see the respective switches 212 connecting the micro-grid 202 to the remaining micro-girds 204, 206 connected to the power utility system 200 as illustrated in figure 2 and as described in paragraph 0034)
wherein the greater grid network comprises (Mao: see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a first set of premises, (Mao: see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036)
a first set of energy resources, and (Mao: see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036)
a first set of premise points of common coupling; (Mao: “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)
separate the grid sub-network from the greater grid network at the grid point of common coupling, (Mao: “If the result shows the micro-grid system should enter into an islanded operation mode, the local controller proceeds with step 520, wherein the local controller sends a disconnect signal to a driver coupled to the switch. As a result, the switch coupled between the main grid system and the micro-grid system is turned off.” Paragraph 0044)
wherein the grid sub-network comprises (Mao: see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of premises, (Mao: see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036)
a second set of energy resources, and (Mao: see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036)
a second set of premise points of common coupling, (Mao: “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)
wherein individual ones of the second set of energy resources are coupled to individuals ones of at least some of the second set of premises; (Mao: see the coupling of loads and generators together as illustrated in figures 1, 3 and the selection of loads to shed (i.e., individual loads) as illustrated in figure 6; “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of loads 119. In accordance with an embodiment, the power generators (e.g., solar power generator 112), the energy storage unit 116 and the loads 119 are coupled to the local bus 124. Furthermore, as shown in FIG. 1, there may be a switch 152 coupled between the local bus 124 and the main grid system. In accordance with an embodiment, the switch 152 can be implemented by using suitable devices such as circuit breakers, contactors, thyristors and the like.” Paragraph 0028)
distribute energy from a first subset of the second set of energy resources to the at least some of the second set of premises of the grid sub-network based on an independent and autonomous mode of control, (Mao: “After the switch is turned off, at the same time, the local controller executes step 530, wherein the newest power generation plan is employed to control the supply of the distributed power generators and the demand of the loads of the micro-grid system. After executing the new power generation plan, at step 540, the power supply and demand of the micro-grid system are balanced and the micro-grid system enters into a stable and reliable islanded operation mode.” Paragraph 0045; “At step 450, the central controller compares the new power generation plan with the existing power generation plan. If the new power generation plan is different from the existing power generation plan, the central controller proceeds with step 460, wherein the central controller sends the new power generation plan to various local controllers. Each local controller updates its power generation plan based upon the new power generation plan accordingly. After that, the central controller returns to step 400.” Paragraph 0043; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)
wherein the first subset of the second set of energy resources is coupled to a first subset of the second set of premises, and (Mao: “As shown in FIG. 1, the micro-grid system may further comprise an energy storage unit 116 and a variety of loads 119. In accordance with an embodiment, the power generators (e.g., solar power generator 112), the energy storage unit 116 and the loads 119 are coupled to the local bus 124. Furthermore, as shown in FIG. 1, there may be a switch 152 coupled between the local bus 124 and the main grid system. In accordance with an embodiment, the switch 152 can be implemented by using suitable devices such as circuit breakers, contactors, thyristors and the like.” Paragraph 0028)
wherein the at least some of the second set of premises comprises a second subset of the second set of premises; (Mao: see the generation of the power generation plans 638, 648, 658 that can be formulated for load shedding situations and where part of the set of loads will be connected to the energy resources and part of the set of loads will be disconnected based on the shed plan as illustrated in figure 6; “After obtaining the new amount of the shed load at step 654, the central controller proceeds with step 658, wherein a new load shedding plan is generated based upon the new amount of the shed load calculated at step 654. After finishing step 658, the central controller returns to step 610. If the conditions at step 610, step 630 and step 640 cannot be satisfied, the central controller proceeds with the following steps (e.g., steps 650, 654 and 658) again.” Paragraph 0056)
receive a request to reintegrate the grid sub-network to the greater grid network; (Somani: “Referring to FIG. 5 in more detail, the control system 200 may perform an analysis to determine whether it is safe to transition to grid-tied mode (step 510). The analysis may include determining whether the grid frequency is within bounds (step 520), whether the grid voltage (step 530) is within bounds and whether the grid reconnect timer has expired (step 540). If any of steps 520, 530, or 540 fail, the process restarts at step 510. Otherwise, when the grid frequency and voltage are within bounds and the reconnect timer expires, the voltage source is synchronized to the grid voltage at step 550.” Paragraph 0109)
reintegrate the grid sub-network to the greater grid network; and (Somani: “Once control system 200 determines that the synchronization has occurred, disconnect 160 may be closed (step 560) because the voltages on either side of disconnect 160 are the same or nearly the same. Thus, any large transience is avoided as disconnect 160 is closed. After a preset period of time (step 570), the power converters will transition to current source mode and the operation will resume to grid-tied mode. The preset time period may be based on the amount of time it will take for the disconnect 160 to close once control system 200 issues a close command.” Paragraph 0110)
distribute energy from at least some of the first set of energy resources to at least some of the first set of premises of the greater grid network. (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
Mao and Somani are combinable for the same rationale as set forth above with respect to claim 1.

Claim 13:
The cited prior art describes the system of claim 12, wherein the first set of energy resources and the second set of energy resources comprise: 
a first set of energy storage systems configured to store energy and provide energy to at least some of the first set of premises; (Mao: see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of energy storage systems configured to store energy and provide energy to at least some of the second set of premises; (Mao: see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
a first set of energy generation resources configured to generate energy; and (Mao: see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
a second set of energy generation resources configured to generate energy. (Mao: see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036;see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)

Claim 14:
The cited prior art describes the system of claim 13, 
wherein the second set of individual premises are connected to the grid sub-network, such that energy from the second set of energy storage systems and the second set of energy generation resources are shared among the second set of premises, and (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
wherein the first set of individual premises are connected to the greater grid network, such that energy from the first set of energy storage systems and the first set of energy generation resources are shared among the first set of premises. (Mao: “The central controller 210 is employed to coordinate the demand of the loads and the supply of the power generators so as to achieve a balance between power demand and power supply. The detailed operation principle of the central controller 210 in FIG. 2 will be described below with respect to FIGS. 4-7.” Paragraph 0035; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034; see the solar power generator 112, wind power generator 114, and gas turbine system 118 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)

Claim 15:
The cited prior art describes the system of claim 10, 
wherein to distribute energy from at least some of the second set of energy resources to at least some of the second set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a number of the second set of premises whose load is served, and (Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
wherein to distribute energy from at least some of the first set of energy resources to at least some of the first set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a number of the first set of premises whose load is served. (Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)

Claim 17:
The cited prior art describes the system of claim 13, 
wherein to distribute energy from at least some of the second set of energy resources to at least some of the second set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a utilization of the first set of energy generation resources to reduce power losses, and (Mao: see the calculation of power shortfall or power surplus 430 and formulating a new power generation plan 440 as illustrated in figure 4; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)
wherein to distribute energy from at least some of the first set of energy resources to at least some of the first set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a utilization of the first set of energy generation resources to reduce power losses. (Mao: see the calculation of power shortfall or power surplus 430 and formulating a new power generation plan 440 as illustrated in figure 4; “At step 440, based upon P.sub.qe calculated at step 430, the central controller formulates a new power generation plan. By employing this new power generation plan, the power shortfall or power surplus of the micro-grid system can be minimized if the micro-grid system is disconnected from the main grid and enters into an islanded operation mode. The detailed principles and processes of formulating a new power generation plan under a power shortfall condition or a power surplus condition will be described below with respect to FIG. 6 and FIG. 7 respectively.” Paragraph 0042)

Claim 18:
The cited prior art describes the system of claim 10, 
wherein to distribute energy from at least some of the second set of energy resources to the second set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to utilize a first weighting (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)
wherein to distribute energy from at least some of the first set of energy resources to the first set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to utilize a second weighting matrix. (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)

Claim 19:
 (Mao: “Therefore, there is a need of formulating a load shedding plan in order to maintain a seamless transition from a grid-connected mode to an islanded mode. First, the central controller formulates an initial load shedding plan. In accordance with an embodiment, in the initial load shedding plan, the load to be shed is equal to zero.” Paragraph 0049; “At step 610, the central controller determines whether the amount of the shed load is greater than the amount of the power shortfall of the micro-grid system. If the shed load is greater than the power shortfall, the central controller proceeds with step 620, wherein the load shedding plan is finalized. On the other hand, if the shed load is not greater than the shortfall, the central controller proceeds with step 630.” Paragraph 0050)

Claim 20:
The cited prior art describes the system of claim 18, wherein the first weighting matrix and the second weighting matrix prioritize critical loads. (Mao: “In accordance with an embodiment, the loads 119 of the micro-grid system can be divided into three categories, namely regular loads, subcritical loads and critical loads. Throughout the description, the regular loads of the micro-grid system may be alternatively referred to as a first level loads. Likewise, the subcritical loads of the micro-grid system may be alternatively referred to as a second level loads and the critical loads of the micro-grid system may be alternatively referred to as a third level loads.” Paragraph 0029; see the 1st level load shedding 630, 2nd level load shedding 640, and 3rd level load shedding 650 as illustrated in figure 6 and as described in paragraph 0049-0056)

Claim 21:
Mao does not explicitly describe controlling frequency as described below.  However, Somani teaches the controlling frequency as described below.  
The cited prior art describes the system of claim 10, 
wherein to distribute energy from at least some of the second set of energy resources to at least some of the second premises, the non-transitory computer- readable medium further stores instructions that cause the one or more processing engines to control a frequency of the energy to mitigate harmonic disturbances, and (see the frequency control in Somani and the micro grid in Mao; Somani: “Once in microgrid mode, fast communication signals may be required between the master and slave devices to make sure that all of the devices are aligned and operating at the same frequency as the frequency of the microgrid, for example, at 60 Hz. These signals may include the current references and synchronization signals. The synchronization signals may be, for example, electrical or fiber optic carried pulses that are sent at regular intervals. In another embodiment, the synchronization signals may be time based synchronization signals based on a standard protocol such as IEEE 1588.” Paragraph 0093; “In accordance with some embodiments, AC voltage and frequency of AC source 150 may be monitored by control system 200 at point B. The voltage and frequency may be compared to voltage and frequency boundaries. If either, or both, of the voltage and/or frequency violate the permitted range, the system may transition from grid-tied to microgrid mode. This transition may include at least one of the power converters transitioning from current control (or source) mode to voltage control (or source) mode. Alternatively, a master site controller can operate in voltage control mode to set the voltage of the microgrid, and the power converters may receive current commands from the master site controller and operate in current control mode.” Paragraph 0076; “During the transition to microgrid mode from grid-tied mode, a snapshot of the phase angle of the grid voltage may be taken along with the last known voltage and frequency. The power converters on the microgrid may then initialize their phase calculations based on this last phase information from the grid. One benefit in preserving the phase is that this allows multiple power converters to be initialized with the same phase value, thereby allowing the transition to microgrid/islanded mode with an initially synchronized condition. Further, the load does not experience a phase jump which may help with smoother transients. A grid voltage waveform has three main attributes. The amplitude is the magnitude of the grid voltage. For example, a 480V system will have a peak amplitude of 480*1.414=678V. The frequency is the number of voltage sinewaves during a 1s period of time. For example, if there are 60 cycles per second, the frequency is 60 Hz. The phase denotes where in the sinewave the voltage waveform is at any given point of time.” Paragraph 0080; Mao: see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034)
wherein to distribute energy from at least some of the first set of energy resources to at least some of the first premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to control a frequency of the energy to mitigate harmonic disturbances. (see the frequency control in Somani and the grid in Mao; Somani: “Once in microgrid mode, fast communication signals may be required between the master and slave devices to make sure that all of the devices are aligned and operating at the same frequency as the frequency of the microgrid, for example, at 60 Hz. These signals may include the current references and synchronization signals. The synchronization signals may be, for example, electrical or fiber optic carried pulses that are sent at regular intervals. In another embodiment, the synchronization signals may be time based synchronization signals based on a standard protocol such as IEEE 1588.” Paragraph 0093; “In accordance with some embodiments, AC voltage and frequency of AC source 150 may be monitored by control system 200 at point B. The voltage and frequency may be compared to voltage and frequency boundaries. If either, or both, of the voltage and/or frequency violate the permitted range, the system may transition from grid-tied to microgrid mode. This transition may include at least one of the power converters transitioning from current control (or source) mode to voltage control (or source) mode. Alternatively, a master site controller can operate in voltage control mode to set the voltage of the microgrid, and the power converters may receive current commands from the master site controller and operate in current control mode.” Paragraph 0076; “During the transition to microgrid mode from grid-tied mode, a snapshot of the phase angle of the grid voltage may be taken along with the last known voltage and frequency. The power converters on the microgrid may then initialize their phase calculations based on this last phase information from the grid. One benefit in preserving the phase is that this allows multiple power converters to be initialized with the same phase value, thereby allowing the transition to microgrid/islanded mode with an initially synchronized condition. Further, the load does not experience a phase jump which may help with smoother transients. A grid voltage waveform has three main attributes. The amplitude is the magnitude of the grid voltage. For example, a 480V system will have a peak amplitude of 480*1.414=678V. The frequency is the number of voltage sinewaves during a 1s period of time. For example, if there are 60 cycles per second, the frequency is 60 Hz. The phase denotes where in the sinewave the voltage waveform is at any given point of time.” Paragraph 0080; Mao: see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034)
Mao and Somani are combinable for the same rationale as set forth above with respect to claim 1.

Claim 22:
The cited prior art describes the system of claim 10. wherein the second set of premises, the second set of energy resources, and the second set of premise points of common coupling may be a subset of the first set of premises, the first set of energy resources, and the first set of premise points of common coupling, respectively. (Mao: see the overall power utility system 200 (i.e., set of micro-grids) with micro-grids 202, 204, 206 (i.e., one or more being a subset of the micro-grids) as illustrated in figure 2; see the respective switches 212 connecting the micro-grid 202 to the remaining micro-girds 204, 206 connected to the power utility system 200 as illustrated in figure 2 and as described in paragraph 0034; see the remaining micro-grids 204, 206 connected to the power utility system 200 (i.e., greater grid network) as illustrated in figure 2 and as described in paragraph 0034; see a micro-grid 202 (i.e., a grid sub-network) as illustrated in figure 2 and as described in paragraph 0034; see the load 119 in a micro-grid as illustrated in figure 3 and as described in paragraph 0036; see the solar power generator 112, wind power generator 114, gas turbine system 118, and an energy storage unit 116 in a micro-grid as illustrated in figures 1, 3 and as described in paragraphs 0028, 0036; “The micro-grids are coupled to the bus 124 of the main grid through their respective switches 212. A central controller 210 may be shared by the plurality of micro-grid systems. In other words, the central controller 210 controls the on and off state of the plurality of switches 212. As a result, each micro-grid system may operates in an islanded mode or a grid-connected mode depending on the on and off state of its switch coupled to the bus 124.” Paragraph 0034)


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0283888 (Mao) in view of U.S. Patent Application Publication No. 2017/0005473 (Somani) and further in view of U.S. Patent Application Publication No. 2016/0197477 (Majumder).


Claim 5:
Mao and Somani do not explicitly describe switches as described below.  However, Majumder teaches the switches as described below.  
The cited prior art describes the method of claim 1, 
wherein distributing energy from at least some of the second set of energy resources to at least some of the second set of premises comprises maximizing a number of switches made to the second set of individual premise points of common coupling, and  (see the controlling the switches in Majumder and the maximizing connected loads in Mao; Majumder: “The micro-grid further includes a number of load connections for supplying power to a number of loads 12A-D, each load connection includes a load switch 14A-D. The micro-grid includes a controller 17 operatively connected to the energy storage and the load switches 14A-D. The controller 17 is configured to control the supply of power from the energy storage 16 to the micro-grid and to perform load shedding by selectively disconnecting any one the loads 12A-D by means of opening a respective one of the load switches 14A-D. The controller 17 includes an energy storage controller 18 provided for controlling the energy storage 16 and a load shedding controller 19 for controlling the load switches 14A-D.” paragraph 0049; Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
wherein distributing energy from at least some of the first set of energy resources to at least some of the first set of premises comprises maximizing a number of switches made to the first set of individual premise points of common coupling. (see the controlling the switches in Majumder and the maximizing connected loads in Mao; Majumder: “The micro-grid further includes a number of load connections for supplying power to a number of loads 12A-D, each load connection includes a load switch 14A-D. The micro-grid includes a controller 17 operatively connected to the energy storage and the load switches 14A-D. The controller 17 is configured to control the supply of power from the energy storage 16 to the micro-grid and to perform load shedding by selectively disconnecting any one the loads 12A-D by means of opening a respective one of the load switches 14A-D. The controller 17 includes an energy storage controller 18 provided for controlling the energy storage 16 and a load shedding controller 19 for controlling the load switches 14A-D.” paragraph 0049; Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
One of ordinary skill in the art would have recognized that applying the known technique of Mao, namely, micro-grid connection and disconnection from a grid, and the known techniques of Somani, namely, islanding grid tiered power converters, with the known techniques of, Majumder, namely, controlling power in a micro-grid, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Mao to provide for connection and disconnection of a micro-grid from a grid and the teachings of Somani to connect and disconnect grid connected components with the teachings of Majumder to connect and disconnect components within a micro-grid using switches would have been recognized by those of ordinary skill in the art as resulting in an improved energy distribution system (i.e., various mechanisms for connecting and disconnecting a micro-grid from a grid and components within the micro-grid of Mao based on the teachings of connecting and disconnecting components to a grid in Somani and the teachings of connecting and disconnecting components within the micro-grid using switches in Majumder).

Claim 16:
Mao and Somani do not explicitly describe switches as described below.  However, Majumder teaches the switches as described below.  

wherein to distribute energy from at least some of the second set of energy resources to at least some of the second set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a number of switches made to the second set of individual premise points of common coupling, and (see the controlling the switches in Majumder and the maximizing connected loads in Mao; Majumder: “The micro-grid further includes a number of load connections for supplying power to a number of loads 12A-D, each load connection includes a load switch 14A-D. The micro-grid includes a controller 17 operatively connected to the energy storage and the load switches 14A-D. The controller 17 is configured to control the supply of power from the energy storage 16 to the micro-grid and to perform load shedding by selectively disconnecting any one the loads 12A-D by means of opening a respective one of the load switches 14A-D. The controller 17 includes an energy storage controller 18 provided for controlling the energy storage 16 and a load shedding controller 19 for controlling the load switches 14A-D.” paragraph 0049; Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
wherein to distribute energy from at least some of the first set of energy resources to at least some of the first set of premises, the non-transitory computer-readable medium further stores instructions that cause the one or more processing engines to maximize a number of switches made to the first set of individual premise points of common coupling. (see the controlling the switches in Majumder and the maximizing connected loads in Mao; Majumder: “The micro-grid further includes a number of load connections for supplying power to a number of loads 12A-D, each load connection includes a load switch 14A-D. The micro-grid includes a controller 17 operatively connected to the energy storage and the load switches 14A-D. The controller 17 is configured to control the supply of power from the energy storage 16 to the micro-grid and to perform load shedding by selectively disconnecting any one the loads 12A-D by means of opening a respective one of the load switches 14A-D. The controller 17 includes an energy storage controller 18 provided for controlling the energy storage 16 and a load shedding controller 19 for controlling the load switches 14A-D.” paragraph 0049; Mao: “If the first level loads of the micro-grid system are available for load shedding, the central controller proceeds with step 634, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the first level loads. In other words, the highest load of the first level loads will be shed. As a result, the highest load of the first level loads is removed from the available loads for load shedding. It should be noted that selecting a highest load for load shedding helps to minimize the impact of load shedding.” Paragraph 0051; “If the second level loads are available for load shedding, the central controller proceeds with step 644, wherein the amount of the shed load of the micro-grid system is the sum of the existing shed load and the highest load of the second level loads. In other words, the highest load of the second level loads will be shed. As a result, the highest load of the second level loads is removed from the available loads for load shedding.” Paragraph 0053)
Mao, Somani, and Majumder are combinable for the same rationale as set forth above with respect to claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/Primary Examiner, Art Unit 2116